Citation Nr: 9913224	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of left wrist fracture.

2.  Entitlement to an increased (compensable) rating for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1964 and from April 1964 to August 1982.

By rating decision in October 1982, service connection was 
granted for residuals, fractured left wrist and hearing loss.  
In June 1996, the veteran filed a claim for an increased 
rating for a fractured left wrist and hearing loss.  This 
appeal arises from the January 1997 rating decision from the 
Buffalo, New York Regional Office (RO) that continued the 
noncompensable evaluations of the veteran's service connected 
residuals, fracture, left wrist and hearing loss.  A Notice 
of Disagreement was filed in March 1997 and a Statement of 
the Case was issued in June 1997.  A substantive appeal was 
filed in June 1997 with a request for a VARO hearing.  In 
October 1997, the abovementioned RO hearing was held.

In a January 1997 rating decision, the RO denied the issue of 
service connection for hypertension.  A Notice of 
Disagreement was filed in June 1997.  A Statement of the Case 
was issued in October 1997.  A VA Form 9 was submitted but 
rejected by the RO as not timely filed.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated in August 1998.  No response has been received 
from the veteran to date.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The symptoms of the veteran's residuals of a fracture of 
the left wrist include pain; there is no ankylosis.  

3.  On the VA audiometric evaluation in November 1996, the 
veteran's service connected hearing loss was manifested by an 
average pure tone threshold level, in decibels, at 1000, 
2000, 3000 and 4000 Hertz, of 35 in the right ear, and 38 
decibels in the left ear.  Speech discrimination ability was 
100 percent in the right ear and 100 percent in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating 
for residuals of a fracture of the left wrist have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5215 
(1998). 

2.  The criteria for the assignment of a compensable rating 
for the veteran's service connected hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.326, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In service in July 1966, the veteran was seen with a history 
of a left wrist injury sometime in 1965.  He complained of 
pain of the left wrist joint.  The veteran was seen in 
December 1975 after reinjuring his wrist.  The impression was 
old nonunion of naviculas.  In April 1982, the veteran 
complained of wrist pain.  It was indicated that the veteran 
had nonunion navicular fracture with healed avascular 
necrosis and moderate degenerative joint disease.  

By rating action of October 1992, service connection was 
granted for residuals, fracture of left wrist with an 
evaluation of 0 percent and service connection was granted 
for high frequency hearing loss with an evaluation of 0 
percent.

In June 1996, the veteran filed a claim for service 
connection for various disabilities including increased 
ratings for a fractured left wrist and hearing loss.

On a Department of the Army audiological evaluation in August 
1996, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
60
50
LEFT
15
25
55
45

The veteran complained of decreased hearing.  He had noise 
exposure during military service.  The assessment was mild, 
sloping, bilateral sensorineural hearing loss.

On a VA examination in October 1996, the veteran indicated 
that he had hurt his left wrist while in the service.  On 
examination, no abnormality of the left wrist was noted.  He 
had good strength in the left wrist.  There was full flexion 
and extension in the left wrist as well as lateral and medial 
deviation of the wrist.  The x-rays of the left wrist showed 
an old fracture through the waist of the navicular with 
fragmentation of the proximal fragment.  In addition, there 
was an old, well organized chip fracture of the ulnar 
styloid.  No other bony abnormalities were present.  The 
conclusion was old fracture of the waist of the navicular 
with fragmentation of the proximal fragment and old chip 
fracture of the ulnar styloid.

On a VA general medical examination in October 1996, the 
veteran indicated that he worked as an aircraft mechanic.  

On the authorized audiological evaluation in November 1996, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
25
55
50
LEFT
20
25
50
60

The average of the right ear was 35 and the average of the 
left ear was 38.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.  The summary of the audiologic 
test results showed the veteran had normal hearing 
bilaterally from 250 through 2000 Hz with a moderate to mild 
sensorineural hearing loss from 3000 to 8000 Hz. 

At the RO hearing in October 1997, the veteran testified that 
his hearing loss interfered with his employment in that he 
could not understand when he was called from the office.  He 
additionally had difficulty hearing normal conversation at 
home.  The veteran testified that he worked with both hands 
and would have to stop because his left hand became fatigued 
easily.  He stated that he had not lost time at work due to a 
disability of his left wrist.  He could not do too much 
repetitive motion with his left wrist.  He stated that he was 
right handed.  The veteran complained of pain and some 
limitation of motion.  

II.  Analysis

Initially, the Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that, 
when a veteran claims a service connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


A.  Residuals of a left wrist fracture

The veteran is currently service connected for residuals, 
fracture of left wrist with a 0 percent rating assigned from 
September 1982 under Diagnostic Code (DC) 5215 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under applicable criteria, a 10 percent rating is warranted 
for limitation of motion of the wrist, major or minor, with 
dorsiflexion less than 15 degrees.  Additionally, a 10 
percent rating is warranted for limitation of motion of the 
wrist, major or minor, with palmar flexion limited in line 
with forearm.  38 C.F.R. Part 4, Diagnostic Code 5215.  A 
rating in excess of 10 percent may be assigned where there is 
ankylosis of the wrist.  See 38 C.F.R. Part 4, Diagnostic 
Code 5214 (1998).

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Additionally, it is the intent of the rating 
schedule to recognize actually painful joints due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.

The record supports the veteran's claim for a rating of 10 
percent.  At the October 1997 hearing, the veteran complained 
of pain and limitation of motion.  At the October 1996 VA 
examination, the x-rays showed an old fracture of the waist 
of the navicular with fragmentation of the proximal fragment.  
The Board has reviewed the considerations set forth in 38 
C.F.R. §§ 4.40 and 4.45 as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995), and concludes that the veteran's 
residuals of a fracture of the left wrist does demonstrate 
additional range of motion loss due to pain on use or during 
flare ups to the extent that the criteria for increased 
rating based on limitation of motion under DC 5215 would be 
met.  

Under applicable criteria, the 10 percent rating under 
38 C.F.R. Part 4, Diagnostic Code 5215 is the highest rating 
assignable under this code provision.  Thus, a rating in 
excess of 10 percent is not warranted.

B.  Hearing loss

Service connection is in effect for hearing loss, assigned a 
noncompensable evaluation under the provisions of the 
Diagnostic Codes regarding hearing loss and §§ 4.85 through 
4.87 of VA's Schedule for Rating Disabilities, 38 C.F.R. part 
4. 

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Diagnostic Codes 
6100 to 6110.

Based on the November 1996 VA audiometric evaluation, the 
veteran's scores compute to a Level I hearing loss of the 
right ear and a Level I hearing loss of the left ear.  The 
scores for the right and left ears combined warrant a 0 
percent schedular evaluation for hearing loss.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4 to include § 4.85 and DC 
6100.  Therefore, entitlement to a compensable rating is not 
warranted by the evidence of record.



ORDER

Entitlement to a 10 percent rating for the veteran's service 
connected residuals of a fracture of the left wrist is 
granted, subject to the applicable criteria pertaining to the 
grant of monetary benefits.

Entitlement to a compensable rating for the veteran's service 
connected hearing loss is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

